SHAREHOLDER’S VOTING PROXY AGREEMENT
 
This SHAREHOLDER’S VOTING PROXY AGREEMENT, dated as of December 31, 2010 (this
“Agreement”), is entered into by and between Shanghai Technology Innovation Co.,
Ltd. (上海创新科技有限公司 in Chinese), a limited liability company incorporated and
existing under the laws of the PRC with its registered address at Room 901, No.
510, Cao Yang Road, Shanghai, PRC (“Shanghai Chuangxin”), Shanghai Fosun
Pharmaceutical (Group) Co., Ltd. (上海复星医药（集团）股份有限公司), a stock company limited by
shares listed on the Shanghai Stock Exchange and incorporated and existing under
the laws of the PRC with its registered address at Floor 9, No. 510, Cao Yang
Road, Shanghai, PRC (the “Shareholder”), and Chindex Export Limited, a company
limited by shares incorporated in the British Virgin Islands (“Old BVI”).  The
Shareholder, Shanghai Chuangxin and Old BVI are referred to herein individually
as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, the Shareholder is the direct legal and beneficial owner of the entire
equity interest in Shanghai Chuangxin;
 
WHEREAS, the Shareholder, Shanghai Chuangxin and Old BVI have entered into an
Entrusted Management Agreement dated the date hereof relating to the entrustment
of the management and operation of Shanghai Chuangxin to Old BVI (the
“Entrustment Agreement”);
 
WHEREAS, the Parties are entering into this Shareholder’s Voting Proxy Agreement
in order to further implement and protect the rights of Old BVI with respect to
the management and operation of Shanghai Chuangxin;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.01 Certain Defined Terms.
 
“Governmental Authority”  means any supranational, national, federal,
provincial, state, municipal, regional, county, local or foreign governmental or
quasi-governmental or regulatory authority (including a national securities
exchange or other self-regulatory body), agency, governmental department, court,
commission, board, bureau or other similar entity, domestic or foreign or any
arbitrator or arbitral body.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a Person under Section
13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended.

 
 

--------------------------------------------------------------------------------

 
 
“PRC” (sometimes also herein referred to as “China”) means the People’s Republic
of China, excluding the Hong Kong Special Administrative Region, the Macau
Special Administrative Region and Taiwan.
 
Section 1.02 Interpretation and Rules of Construction.  In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
 
(a) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation;”
 
(b) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
 
(c) the definitions of terms contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
 
(d) any contract or agreement defined or referred to herein or in any agreement
or instrument that is referred to herein means such contract or agreement as
from time to time amended, modified or supplemented, including any novation
thereof;
 
(e) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.
 
ARTICLE II
 
PROXY
 
Section 2.01 The Shareholder shall, and does hereby, appoint Old BVI with the
full, exclusive and irrevocable right, power and authority to exercise, on
Shareholder’s behalf, all of the Shareholder’s rights as a shareholder of
Shanghai Chuangxin, including the sole and exclusive right to (i) convene
shareholders’ meetings of Shanghai Chuangxin and sign resolutions relating to
such meetings and otherwise exercise all voting, appointment and consent rights
with respect to the equity interests and shares in Shanghai Chuangxin, (ii) 
appoint, remove and terminate members of the board of directors and the general
manager of Shanghai Chuangxin, (iii) appoint, remove and terminate the
supervisors (of the board of directors) of Shanghai Chuangxin, and (iv) elect
the chairman of the board of directors or other appropriate person as the
authorized legal representative of Shanghai Chuangxin.
 
Section 2.02 In the event that any further action by the Shareholder is required
by law in order to effectively constitute Old BVI or any such other Person as
Old BVI may specify pursuant to Section 2.01, the Shareholder shall promptly
execute and deliver any and all documents and take all such other action as Old
BVI may request in order to give effect thereto.
 
Section 2.03 The term of this Agreement shall be from the date hereof until the
termination of the Entrustment Agreement.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
GENERAL
 
Section 3.01 Dispute Resolution.  Any dispute, controversy or claim arises out
of or relating to any provision of this Agreement shall be resolved in
accordance with Article VII of the Entrustment Agreement.
 
Section 3.02 Further Assurances.  Each of the Parties shall execute such
documents and perform such further acts (including without limitation obtaining
any consents, exemptions, authorizations or other actions by, or giving any
notices to, or making any filings with, any Governmental Authority or any other
Person) as may be reasonably required or desirable to carry out or to perform
the provisions of this Agreement.
 
Section 3.03 Amendment.  This Agreement may not be amended or modified except by
an instrument in writing signed by, or on behalf of, each of the Parties.
 
Section 3.04 Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State, without regard to the principles
of conflict of Laws of the State of New York or any other jurisdiction.
 
[Signature page follows]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 



 
SHANGHAI FOSUN
PHARMACEUTICAL (GROUP) CO.,
LTD. (上海复星医药（集团）股份有限公司)
                 
 
By:
/s/ Chen Qiyu        Name: Chen Qiyu       Title:   Chairman of the Board  
(Chop)      

 
 

 
SHANGHAI TECHNOLOGY
INNOVATION CO., LTD.
(上海创新科技有限公司 in Chinese)
                 
 
By:
/s/ Ding Xiaojun        Ding Xiaojun       Legal Representative   (Chop)      

 
 

  CHINDEX EXPORT LIMITED          
 
By:
/s/ Lawrence Pemble        Name: Lawrence Pemble       Title:   Director        
 


 
 


 
[Shareholder’s Voting Proxy Agreement Signature Page]
